Per Curiam:
The: order appealed from should be modified by referring the matter to the referee therein named to take and state the account of Herman L. Roth with respect to the payment and disbursement by him of the sum of $4,081.84 to andón account of the said Grace V. Grosz, and also to take the proof offered in relation to the services rendered by the appellant and the value thereof, and as to the circumstances surrounding the execution of the so-called retainer; and as so modified affirmed, with ten dollars costs and disbursements to the respondent. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent. Order to be settled on notice.